515 U.S. 1152115 S. Ct. 2599115 S. Ct. 2600
DOE, JOHN AND JANE DOEv. KIRCHNER, OTAKARBABY RICHARD, A MINOR, BY HIS GUARDIAN AD LITEM, EDWARD J. O'CONNELLv. KIRCHNER, OTAKAR, ET AL.
94-1644, 94-9087
SUPREME COURT OF THE UNITED STATES
June 19, 1995, Decided

1
The motion of Yale University Child Study Center, et al. for leave to file a brief as amici curiae is granted. The motion of Governor of the State of Illinois for leave to file a brief as amicus curiae is granted. The motion of Paul Simon, et al. for leave to file a brief as amici curiae is granted. The motion of Catholic Adoptive Parents Association for leave to file a brief as amicus curiae in No. 94-9087 is granted. The petitions for writs of certiorari are denied.